BOOTH, Judge,
concurring in part and dissenting in part.
I concur with the majority that the trial court did not err in departing from the sentencing guidelines. However, I respectfully dissent from the holding that Appellant’s consecutive mandatory minimum sentences were improper. The offenses committed were sufficiently separate in nature, time, and place to justify application of consecutive mandatory minimum sentences. Ross v. State, 493 So.2d 1015 (Fla.1986); Murray v. State, 491 So.2d 1120 (Fla.1986); Parker v. State, 633 So.2d 72 (Fla. 1st DCA), rev. denied, 639 So.2d 980 (Fla.1994).